The record consists of the transcript only. No statement of facts or briefs were filed in the cause, and therefore the judgment must be affirmed, unless fundamental error is apparent from the record presented. The suit was originally instituted in the court of a justice of the peace, where it was tried and judgment was rendered on November 23, 1921. No motion for new trial was filed, nor appeal to the county court taken, so far as the record shows. But on January 25, two months later, appellant filed in the county court an application for writ of certiorari to the justice's court, which was granted, but later dismissed, this appeal resulting.
The application for writ of error was insufficient, and was properly dismissed. In order to warrant writ of certiorari in such cases, it must be shown: First, that the applicant has exercised due diligence and lost his right of appeal through no neglect on his part; and, second, that he has a good defense against his adversary which entitles him to recover. Here neither element was shown in the application. No diligence whatever was shown by appellant, and no facts whatever were set up to show his defenses, If any he had.
  The judgment is affirmed. *Page 601